                                          Case 4:18-cv-03805-JSW Document 90 Filed 09/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IN RE DYNAMIC RANDON ACCESS                        Case No. 4:18-cv-03805-JSW-KAW
                                   7     MEMORY (DRAM) DIRECT
                                   8     PURCHASER LITIGATION
                                                                                            JUDGMENT
                                   9

                                  10

                                  11

                                  12
Northern District of California




                                               For the reasons set forth in the Order granting Defendants’ motion to dismiss, the Court
 United States District Court




                                  13
                                       HEREBY enters judgment for Defendants and against Plaintiffs.
                                  14

                                  15
                                       IT IS SO ORDERED.
                                  16
                                       Dated: September 3, 2021
                                  17
                                                                                        ______________________________________
                                  18                                                    JEFFREY S. WHITE
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
